Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

The response filed on 04/29/2021 has been entered and made of record.
The telephone interview initiated by the Examiner with the Representative Robert L. Scott (Reg. No. 43102) on 06/21/2021 is followed by authorization for this examiner's amendment. 

The application has been amended as follows: 

Claims 6-7 and 16-17 are canceled.
Claims 1-5, 8-15, and 18-25 are pending with claim 22 being amended.



EXAMINER’S AMENDMENT


An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.




The following claim shall replace all previous versions of claim 22 submitted:


22. (Currently Amended) The remote support system according to claim [[22]] 21, wherein the server device transmits both of an image photographed by a camera that photographs a state of a room in which the surgery assistant robot is installed and an image photographed by an endoscope attached to the surgery assistant robot to at least the second terminal device after the bidirectional communication is established.


REASON FOR ALLOWANCE



The invention claimed in claims 1 and 7 is a method of remotely supporting a surgery assistance robot/a remote support system with a distinct combination of limitations (emphasis added):  “receiving at least one piece of operation information concerning an operation of the surgery assistant robot, by a server device via an external network that performs a remote support for the surgery assistant robot, wherein the server device is located in a facility different from a medical facility where the surgery assistant robot is located; storing the operation information in a storage data-communicably connected to the server device; establishing, in response to a request for bidirectional communication transmitted from at least one of the surgery assistant robot or a terminal device in the medical facility, a bidirectional communication between the server device and at least one of the surgery assistant robot or the terminal device; and transmitting data generated by processing the operation information at the server device, using the bidirectional communication, from the server device to at least one of the surgery assistant robot or the terminal device via the external network.”.



Prior arts: Hasser, Asano and Lipow were found and applied in the prior action[s] and additionally cited prior arts: Saitou [US 2005/0051839 A1], Sakaue [US 2014/0233815 A1] and Miura [US 2015/0278445 A1]. See the last Office Action[s] and Notice of References Cited in the Office Action[s].



Regarding claim 1, neither Hasser nor Asano nor Lipow discloses the following limitation (emphasis added): storing the operation information in a storage data-communicably connected to the server device; establishing, in response to a request for bidirectional communication transmitted from at least one of the surgery assistant robot or a terminal device in the medical facility, a bidirectional communication between the server device and at least one of the surgery assistant robot or the terminal device; and transmitting data generated by processing the operation information at the server device .



Saitou or Sakaue or Mirua discloses the deficient claim as follows: storing the operation information in a storage data-communicably connected to the server device [Sakaue: Fig. 8: Medical image storage unit ‘22’; Miura: Fig. 2, 3, 4]; establishing, in response to a request for bidirectional communication transmitted from at least one of the surgery assistant robot or a terminal device in the medical facility [Saitou: Fig. 6a: request personal data ST4 from user to the server 22 for bidirectional communication], a bidirectional communication between the server device and at least one of the surgery assistant robot or the terminal device [Sakaue: Fig. 6 shows bidirectional communication; Miura: Fig. 2, 3, 4] ; and transmitting data generated by processing the operation information at the server device.


However, no strong motivation to combine the prior arts of the record is found to teach the combination of said limitations.


	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1-5, 8-15, and 18-25 are allowed.




CONTACT

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D LE whose telephone number is (571)270-5382.  The examiner can normally be reached on Monday - Alternate Friday: 10AM-6:30PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER D LE/

Primary Examiner, Art Unit 2488